IN THE SUPREME COURT OF THE STATE OF DELAWARE

ATLANTIC STATES INSURANCE                  §
COMPANY, a foreign corporation,            §     No. 553, 2017
                                           §
             Defendant Below,              §
             Appellant,                    §     Court Below: Superior Court
                                           §     of the State of Delaware
       v.                                  §
                                           §
AMINAH S. FINNEY,                          §     C.A. No. K17C-02-018
                                           §
             Plaintiff Below,              §
             Appellee.

                             Submitted: June 6, 2018
                             Decided: June 15, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

      This 15th day of June 2018, the Court having considered this matter on the

briefs filed by the parties has determined that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its order dated December 6, 2017.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.


                                       BY THE COURT:


                                       /s/ James T. Vaughn,
                                             Justice